WEIER, Commissioner.
By condemnation, plaintiff sought and obtained 1.716 acres from the defendants for a highway right-of-way on which it constructed part of Interstate Route 244 in St. Louis County, Missouri. The original tract of the defendants contained 3.7 acres which was improved with two residences, neither of which was appropriated. Trial was held on exceptions filed by both parties to the award of the commissioners. Judgment was entered upon a verdict for defendants in the sum of $35,000.00. Plaintiff has appealed.
The lowest estimate of damages made by a witness appearing for the State Highway Commission was $19,900.00. By calling this witness and adducing this evidence, the plaintiff conceded that the defendants were entitled to at least this sum. When this amount is deducted from the judgment of $35,000.00, there remains in dispute the sum of $15,100.00. State ex rel. Burcham v. Drainage District No. 25, Mo., 271 S.W. 2d 525, 526[2,3]; State ex rel. State Highway Commission v. King Brothers Motel, Inc., Mo.App., 388 S.W.2d 522, 523[1]. This exceeds our jurisdictional monetary limit of $15,000.00 in effect when the appeal was taken. Sec. 477.040, RSMo 1959, Amended by Laws 1959, S.B.No. 7, Sec. 1, V.A.M.S. (Now $30,000.00, Laws, 1969, 3rd Ex.Sess., H.B.No. 34, Sec. 1). Exclusive jurisdiction of this case on appeal is therefore in the Supreme Court. Art. 5, Sec. 3, Const., V.A.M.S.
Accordingly, the case is transferred to the Supreme Court of Missouri.
PER CURIAM:
The foregoing opinion by WEIER, C., is adopted as the opinion of this Court. Accordingly, the case is transferred to the Supreme Court of Missouri.
WOLFE, P. J., and BRADY and DOWD, JJ., concur.